Case 19-19932   Doc   Filed 11/15/19   Entered 11/15/19 12:13:10   Desc Main
                          Document     Page 1 of 4
Case 19-19932   Doc   Filed 11/15/19   Entered 11/15/19 12:13:10   Desc Main
                          Document     Page 2 of 4
Case 19-19932   Doc   Filed 11/15/19   Entered 11/15/19 12:13:10   Desc Main
                          Document     Page 3 of 4
   Case 19-19932         Doc     Filed 11/15/19   Entered 11/15/19 12:13:10        Desc Main
                                     Document     Page 4 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                           Case No. 19-19932

 Frederick Eugene Rodgers                         Chapter 13

 Debtor.                                          Hon. Judge Janet S. Baer

                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of Mortgage
Payment Change upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on November
14, 2019, before the hour of 5:00 p.m.

          Scott Greenwood, Debtor’s Counsel
          ndil@geracilaw.com

          Jason A. Kara, Debtor’s Counsel
          ndil@geracilaw.com

          Glenn B. Stearns, Trustee
          stearns_g@lisle13.com

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Frederick Eugene Rodgers, Debtor
          742 N. Glenwood Pl.
          Aurora, IL 60506

 Dated: November 14, 2019                         Respectfully Submitted,
                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
